UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4090


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LAMONT JONES, a/k/a Butt Juice,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:13-cr-00677-GLR-19)


Submitted: November 26, 2019                                Decided: December 11, 2019


Before WYNN and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alfred Guillaume, III, LAW OFFICES OF ALFRED GUILLAUME III, Greenbelt,
Maryland, for Appellant. Robert K. Hur, United States Attorney, Brandon K. Moore,
Assistant United States Attorney, Patricia C. McLane, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Following a bench trial, Lamont Jones was convicted of conspiracy to participate in

a racketeering activity (“RICO conspiracy”), in violation of 18 U.S.C. § 1962(d) (2012),

and conspiracy to distribute and possess with intent to distribute controlled substances, in

violation of 21 U.S.C. § 846 (2012). On appeal, Jones challenges the sufficiency of the

evidence, two evidentiary rulings, and his sentence.        We affirm the district court’s

judgment.

       Jones first contends that there is insufficient evidence supporting his RICO

conspiracy conviction because the Government did not establish that he was a member of

the enterprise, Up da Hill (“UDH”). “We review the denial of a motion for judgment of

acquittal de novo.” United States v. Savage, 885 F.3d 212, 219 (4th Cir.), cert. denied, 139
S. Ct. 238 (2018). In assessing the sufficiency of the evidence, we determine whether there

is substantial evidence to support the conviction when viewed in the light most favorable

to the Government. United States v. Engle, 676 F.3d 405, 419 (4th Cir. 2012). “Substantial

evidence is evidence that a reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of guilt beyond a reasonable doubt.”           Id.   In making this

determination, we may not resolve conflicts in the evidence or evaluate witness credibility.

United States v. Dinkins, 691 F.3d 358, 387 (4th Cir. 2012). “A defendant who brings a

sufficiency challenge bears a heavy burden, as appellate reversal on grounds of insufficient

evidence is confined to cases where the prosecution’s failure is clear.” Savage, 885 F.3d

at 219 (internal quotation marks omitted).



                                             2
               To satisfy § 1962(d), the government must prove that an enterprise
       affecting interstate commerce existed; that each defendant knowingly and
       intentionally agreed with another person to conduct or participate in the
       affairs of the enterprise; and that each defendant knowingly and willfully
       agreed that he or some other member of the conspiracy would commit at least
       two racketeering acts.

United States v. Cornell, 780 F.3d 616, 621 (4th Cir. 2015) (alterations and internal

quotation marks omitted). Racketeering acts are defined by statute and include, but are not

limited to, “any act or threat involving murder, . . . robbery, . . . or dealing in a controlled

substance . . ., which is chargeable under State law and punishable by imprisonment for

more than one year.” 18 U.S.C. § 1961(1) (2012).

       “[U]nlike traditional conspiracy, the RICO conspiracy statute contains ‘no

requirement of some overt act or specific act.’” Cornell, 780 F.3d at 624 (quoting Salinas

v. United States, 522 U.S. 52, 63 (1997)). Thus, to secure a RICO conspiracy conviction,

the Government is not required to prove, or even allege, the actual completion of any

particular racketeering act by the defendant or any other member of the conspiracy. Id.

However, when a defendant commits a predicate act, that is sufficient proof that he agreed

to commit them. United States v. Lawson, 535 F.3d 434, 445 (6th Cir. 2008). And the

“uncorroborated testimony of an accomplice may be sufficient to sustain a conviction.”

Savage, 885 F.3d at 219.

       Here, we conclude that sufficient evidence supports Jones’ conviction. While Jones

cherry picks portions of the record where some witnesses testified they knew Jones was a

member because he associated with other UDH members, that views the evidence in the

light most favorable to him. By contrast, several witnesses testified that Jones was a UDH


                                               3
member, sold drugs in UDH territory, that only UDH members could sell drugs in UDH

territory, and that Jones committed several crimes on behalf of UDH. While Jones also

argues that there was insufficient evidence establishing that he committed some of the

predicate acts, we conclude that the Government introduced substantial evidence showing

that Jones committed the acts and that they were on behalf of UDH.

       Turning to the district court’s evidentiary rulings, we review such rulings for abuse

of discretion. United States v. Faulls, 821 F.3d 502, 508 (4th Cir. 2016). Reversal is

warranted only if, in consideration of the law and facts of the case, the district court’s

determination “was arbitrary or irrational.” Id. (internal quotation marks omitted). Indeed,

“[t]he abuse of discretion standard is highly deferential, and a reviewing court should not

reverse unless the ruling is manifestly erroneous.” United States v. Graham, 711 F.3d 445,

453 (4th Cir. 2013) (internal quotation marks omitted).

       Jones contends that the district court erred in admitting three out-of-court statements

regarding his involvement in an assault and a murder. An out-of-court statement is not

hearsay if it “was made by the party’s coconspirator during and in furtherance of the

conspiracy.”    Fed. R. Evid. 801(d)(2)(E).       “In order to admit a statement under

801(d)(2)(E), the moving party must show that (i) a conspiracy did, in fact, exist, (ii) the

declarant and the defendant were members of the conspiracy, and (iii) the statement was

made in the course of, and in furtherance, of the conspiracy.” United States v. Pratt, 239
F.3d 640, 643 (4th Cir. 2001).       “The incorrect admission of a statement under the

coconspirator statement exclusion . . . is subject to harmless error review.” Graham, 711
F.3d at 453. An evidentiary ruling is harmless if we may “say with fair assurance, after

                                              4
pondering all that happened without stripping the erroneous action from the whole, that the

judgment was not substantially swayed by the error.” United States v. McLean, 715 F.3d
129, 143 (4th Cir. 2013) (internal quotation marks omitted).

       We conclude that the district court properly admitted Steven Jackson’s out-of-court

statement that he and Jones killed Harry Hicks because it was in furtherance of the

conspiracy. While Jones is correct that idle chatter between coconspirators does not further

a conspiracy, see Graham, 711 F.3d at 453, “statements between conspirators which

provide reassurance, serve to maintain trust and cohesiveness among them, or inform each

other of the current status of the conspiracy, further the ends of a conspiracy,” United States

v. Gupta, 747 F.3d 111, 124 (2d Cir. 2014) (brackets and internal quotation marks omitted);

accord United States v. Mathis, 932 F.3d 242, 254 (4th Cir. 2019), pet for cert. filed, No.

19-6423 (U.S. Oct. 29, 2019). Jackson informed UDH members of the shooting shortly

after it occurred, and the shooting was in retaliation for the murder of a UDH member.

Moreover, Jackson’s statement criticized Jones for implicating another UDH member by

fleeing to her house and thus potentially facilitated avoiding capture. See Mathis, 932 F.3d

at 255 (finding statement regarding destruction of evidence admissible because it “was

intended to prolong the unlawful activities of the” conspiracy (internal quotation marks

omitted)); see also Graham, 711 F.3d at 453 (“A statement by a co-conspirator is made in

furtherance of a conspiracy if it was intended to promote the conspiracy’s objectives,

whether or not it actually has that effect.” (internal quotation marks omitted)). Moreover,

Jones’ silence regarding Jackson’s statement counts as an admission. See United States v.

Williams, 445 F.3d 724, 735 (4th Cir. 2006).

                                              5
       Turning to the other two coconspirator statements, assuming that the district court

erred in admitting these statements, any error was harmless. The statement concerning

Jones’ involvement in Hicks’ murder was cumulative in light of the admission of Jackson’s

statement. The statement concerning Jones’ involvement in a stabbing was also cumulative

because the victim testified at trial that Jones stabbed him.

       Jones also argues that the district court erred in admitting his out-of-court statement

that he was involved in Hicks’ murder, contending that its admission violated Fed. R. Evid.

804(b)(3). However, a statement made by a party and offered against that party is not

hearsay. Fed. R. Evid. 801(d)(2)(A). Accordingly, the district court did not abuse its

discretion in admitting these statements.

       Finally, Jones claims that his sentence is procedurally unreasonable. We review a

defendant’s sentence “under a deferential abuse-of-discretion standard.” Gall v. United

States, 552 U.S. 38, 41 (2007). In determining whether a sentence is procedurally

reasonable, we consider whether the district court properly calculated the defendant’s

advisory Guidelines range, gave the parties an opportunity to argue for an appropriate

sentence, considered the 18 U.S.C. § 3553(a) (2012) factors, and sufficiently explained the

selected sentence. Id. at 49-51.

       We conclude that the district court committed no procedural error. The court offered

a thorough explanation of why a within-Guidelines sentence was necessary—Jones’ lack

of remorse demonstrated that he was still a danger to the public and that his offense was

extremely serious. Indeed, Jones was involved in one murder, two other shootings, and

one stabbing. Although the district court focused heavily on Jones’ lack of acceptance of

                                              6
responsibility, it considered the entire case and Jones’ history and characteristics in

fashioning the sentence. Moreover, the district court recognized that Jones’ codefendants

received lesser sentences, but explained that they were not similarly situated because they

accepted responsibility for their conduct.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                             7